Citation Nr: 0412536	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for post concussive syndrome, complex seizure 
disorder with headaches.

2.  Entitlement to an initial compensable evaluation for 
cervical muscle spasms from December 2, 1994 to October 1, 
1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
cervical muscle spasms from October 2, 1998.

4.  Entitlement to an initial compensable evaluation for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 30, 1992 to 
December 1, 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO granted entitlement to 
service connection for the following disabilities: post 
traumatic recurrent headaches, evaluated as 10 percent 
disabling; cervical muscle spasm, evaluated as 
noncompensable; and lumbar strain, evaluated as 
noncompensable.  The RO granted service connection for the 
aforementioned disabilities effective December 2, 1994, the 
day following date of separation from active service.  

As the veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a January 1999 rating decision, the RO continued the 10 
percent disabling rating for posttraumatic recurrent 
headaches, however; they reclassified the veteran's 
disability as post concussive syndrome, complex seizure 
disorder with headaches as of June 1997.  In the same 
decision, the RO increased the veteran's cervical muscle 
spasms to 10 percent disabling effective October 2, 1998.  As 
the veteran has not expressed any desire to limit his appeal 
to a specific disability rating, the issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The veteran's cervical muscle spasms are currently rated as 
10 percent disabling under diagnostic codes 5290 and 5301.  
38 C.F.R. §§ 4.71a, 4.73.  The veteran's lumbar strain is 
rated as noncompensable under diagnostic code 5295.  
38 C.F.R. § 4.71a.  During the pendency of this claim, the 
rating criteria for evaluating disabilities of the spine were 
amended, effective from September 26, 2003. See 68 Fed. Reg. 
166, 51454-51458. (August 27, 2003).  The change has 
established new diagnostic codes 5235 to 5243 for the spine, 
as well as the addition of six notes.  The new diagnostic 
code 5237, formerly diagnostic code 5295, provides for rating 
lumbosacral or cervical strain.  

The General Rating Formula for Diseases and Injuries of the 
Spine now provides for rating with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  


Also, during the pendency of this claim, the rating criteria 
for evaluating intervertebral disc syndrome were amended, 
effective from September 23, 2002. See 67 Fed. Reg. 54345-
54349 (June 24, 2002).  Intervertebral disc syndrome 
(formerly diagnostic code 5293) can now be evaluated under 
the General Rating Formula for Disease and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episodes. 

The veteran has not been provided notice of the regulation 
changes, nor has he been given the opportunity to submit 
additional evidence or argument on these issues.  As the 
Board intends to rely on the new laws in adjudicating the 
veteran's claims of entitlement to increased ratings for 
cervical muscle spasms and lumbosacral strain, which have not 
been considered by the agency of original jurisdiction, and 
such consideration could result in a denial of the appeal; 
the Board must notify the veteran and his representative of 
its intent to do so.  See 38 C.F.R. § 20.903(c).

The Board notes that the last VA spine examination of record 
is dated in July 2000, prior to the regulation changes noted 
above.  The Board finds that the July 2000 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new spine or 
intervertebral disc syndrome criteria. 38 C.F.R. § 4.70.  In 
addition, as the aforementioned report of examination is 
almost four years old, a re-examination is necessary to 
verify whether there has been an improvement in the veteran's 
cervical muscle spasms and lumbar strain or a material change 
in the disabilities. 38 C.F.R. § 3.327(a).  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below.

In regard to the veteran's claim of entitlement to an 
increased rating for post concussive syndrome, complex 
seizure disorder with headaches, the last VA examination of 
record is dated in August 2000.  The Board finds that the 
August 2000 VA examination is inadequate for evaluating the 
veteran's current level of impairment.  38 C.F.R. § 4.70.  

In addition, as the aforementioned report of examination is 
almost four years old, a re-examination is necessary to 
verify whether there has been an improvement in the veteran's 
post concussive syndrome or a material change in disability. 
38 C.F.R. § 3.327(a).  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The notice must inform the veteran about 
the information and evidence not of 
record that is necessary to substantiate 
the claims, the information and evidence 
that VA will seek to provide, the 
information and evidence the veteran is 
to provide, and request the veteran to 
provide any evidence in his possession 
that pertains to the claims.  A record of 
his notification must be incorporated 
into the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the claimed disorders at 
issue since service.  All responses to 
the request for records, to include 
negative responses, should be associated 
with the veteran's claims folders.  He 
should be requested to complete and 
return the appropriate release forms so 
that VBA AMC can obtain any identified 
evidence.  Attempts to obtain the 
identified treatment records should 
include a follow-up request if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a specialist in 
neurology or other available appropriate 
medical specialists including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his cervical muscle 
spasms, lumbar strain, and post 
concussive syndrome.  

The claims file, copies of the previous 
criteria for rating disabilities of the 
spine, and effective from September 26, 
2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003), and for rating 
intervertebral disc syndrome, and 
effective from September 23, 2002. See 67 
Fed. Reg. 54345-54349 (June 24, 2002), 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

As to both the cervical muscle spasms and 
lumbar strain, both examiners should 
address the following medical issues:

(a) Do the service-connected cervical 
muscle spasm and lumbar strain involve 
only the nerves, or does it also involve 
the muscles and joint structure?

(b) Do the service-connected cervical 
muscle spasm and lumbar strain cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners should so 
indicate.

(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
cervical muscle spasm and lumbar strain, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
cervical muscle spasm and lumbar strain, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected cervical muscle 
spasm and lumbar strain.


(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
cervical muscle spasm and lumbar strain, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected cervical muscle 
spasm and lumbar strain.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Entitlement to an initial compensable 
evaluation for cervical muscle spasms 
prior to October 1998 and in excess of 10 
percent thereafter:

The examiners must be requested to opine 
as to whether the veteran's cervical 
muscle spasms are manifested by: (i) 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; (ii) forward flexion of the 
cervical spine 15 degrees or less, or 
favorable ankylosis of the entire 
cervical spine; (iii) unfavorable 
ankylosis of the entire cervical spine; 
(iv) unfavorable ankylosis of the entire 
thoracolumbar spine; or (v) unfavorable 
ankylosis of the entire spine.  



The examiners are asked to comment on 
whether range of motion was performed 
with or without symptoms such as pain 
(whether or not irradiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease. 

The examiners are asked to take into 
account the notes listed below which have 
been added following diagnostic code 
5237 for lumbosacral or cervical strain. 

Note (1): Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual.  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual 
will be accepted.

Entitlement to an initial compensable 
evaluation for lumbar strain:

The examiners must be requested to opine 
as to whether the veteran's lumbar strain 
is manifested by:


(i) muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height; (ii) muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; (iii) unfavorable 
ankylosis of the entire spine; (iv) 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least one week but less 
than 2 weeks during the past 12 months; 
(v) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; 
(vi) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; 
and/or (vii) intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months.  

The examiners are asked to comment on 
whether range of motion was performed 
with or without symptoms such as pain 
(whether or not irradiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease. 

The examiners are asked to take into 
account the notes listed below which have 
been added following diagnostic code 
5237 for lumbosacral or cervical strain. 

Note (1): Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual.  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual 
will be accepted.

Entitlement to an initial rating in 
excess of 10 percent disabling for post 
concussive syndrome, complex seizure 
disorder with headaches:

The specialist in neurology must be 
requested to opine as to whether the 
veteran's post concussive syndrome is 
manifested by: (i) at least one major 
seizure in the last 2 years or at least 2 
minor seizures in the last 6 months; (ii) 
at least 1 major seizure in the last 6 
months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures 
weekly; (iii) averaging at least 1 major 
seizure in 4 months over the last year or 
9-10 minor seizures per week; (iv) 
averaging at least 1 major seizure in 3 
months over the last year or more than 10 
minor seizures weekly; (v) at least 1 
major seizure per month over the last 
year; (vi) migraines with characteristic 
prostrating attacks occurring on an 
average once a month over the last 
several months; and/or (vii) migraines 
with very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.

The examiner is asked to comment on 
whether continuous medication is 
necessary for the control of epilepsy or 
seizure disorder.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement 
to: an initial compensable evaluation for 
cervical muscle spasms from December 2, 
1994 to October 1, 1998, and in excess of 
10 percent from October 2, 1998; an 
initial compensable evaluation for lumbar 
strain; and an initial rating in excess 
of 10 percent for post concussive 
syndrome, complex seizure disorder with 
headaches.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


